DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action/Status of Claims
	Claims 1, 10-16 are pending in this application and are being examined in this office action. Claims 2-9 have been canceled.
	
The examiner notes that canceled claims 2-3 should not contain any text as per MPEP 714(c)(4) and 714(I)(C)(C). Thus, the examiner asks applicants to delete the periods that are present in canceled claims 2-3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it claims a composition comprising 150-200 ml/ha benzovindiflupyr and 1250-1500 ml/ha phenamacril. However, it is unclear to the examiner how a composition can comprise 150-200 ml/ha or 1250-1500 ml/ha of the claimed active agents 
Based on the amounts disclosed in the specification the examiner is interpreting the amount of benzovidiflupyr in the composition. As such the application rates that are recited in the composition claim of claim 1, are being treated as an intended use, e.g. applicants intend to apply them at the newly disclosed rates. For the purposes of claim interpretation and applying prior art to the claimed composition the examiner has looked to the specification for amounts/concentrations of benzovindiflupyr and phenamacril that applicants have disclosed/envisioned to be contained in their composition, and as per [0062] the amounts/concentrations disclosed in the specification are from 0.1 to 99% by weight of benzovindiflupyr in the composition and 0.1-99% by weight phenamacril in the composition.
	Claims 10-16 are also rejected because they depend either directly or indirectly from claim 1 and do not resolve the issue with respect to the amounts of benzovindiflupyr and phenamacril contained in the composition as discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trivapro (wayback machine cached 03/18/2016 https://www.syngenta.ca/productsdetail/Trivapro and technical bulletin of Trivapro (Dated 2015, link is in the cached trivapro document from 2016)), as evidenced by Management of corn diseases (https://www.canr.msu.edu/fcp/content/Corn-Fungicide-efficacy-table_2017_final.pdf), and CN102771502 (‘502, from IDS), and further in view of CN105766927 (‘927, from IDS), as evidenced by Cambridge Medchem (https://web.archive.org/web/20130113020012/https://www.cambridgemedchemconsulting.com/resources/bioisoteres/, 2013).
Applicant’s claim:
A fungicidal composition comprising 150-200 ml/ha benzovindiflupyr and 1250-1500 ml/ha phenamacril.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 10-12, Trivapro teaches that combinations of Trivapro A and B, which contain as actives benzovindiflupyr in amounts of 10.27% by weight (As evidenced by management of corn diseases see entry for trivapro A + trivapro B) which reads on the instantly disclosed amounts of 0.1-99% by weight benzovindiflupyr (Trade name solatenol) with triazole fungicides, specifically propiconazole, and strobilurins, specifically azoxystrobin, in amounts of 11.7% by weight propiconazole and 13.5% azoxystrobin (As evidenced by management of corn diseases see entry for trivapro A + trivapro B) were known in the art to be useful for controlling fungal pests in crops (specifically cereals, corn and soybeans) and as applicant’s have not defined locus in general and/or locus of the fungi as claimed, (applicant’s only defined “locus of a plant” which is the only locus they define to be place on which the plants are growing, wherein the plant propagation materials of the plants are sown, or where the plant propagation materials of the plants will be placed into the soil affected/infected plants/crops). Thus, locus and/or locus of the fungi as instantly claimed would be where the fungi are located and/or sites of infection, e.g. affected/infected crops and as Trivapro teaches applying combinations of benzovindiflupyr, triazoles, and strobilurins to the same crop species and when sprayed it would contact the soil directly/indirectly and the crops directly then it obviously reads on the claimed locus and locus of the fungi and is obviously accomplishing the claimed methods of resistance management in crops, controlling fungal diseases at their locus, and preventing resistance in fungi by application to the locus as is instantly claimed because Trivapro teaches the only active step that is required by all of applicant’s claimed methods and as such Trivapro would be accomplishing all of applicant’s methods when they are treating/controlling the fungal diseases and/or providing resistance management because the only active step required by the claimed 

Regarding claims 13-16, Trivapro teaches a kit comprising a combination of benzovindiflupyr with triazole fungicides, specifically propiconazole, and strobilurins, specifically azoxystrobin which is useful for broad spectrum anti-fungal control on leaves, prevention of fungal disease/infection, and strong resistance management strategies. The courts have previously determined that instructions for using a kit do not have a functional relationship and therefore the instructions are not given patentable weight. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339. However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Thus, because Trivapro teaches packaging together the fungicides which are being used in combination they read on all of the claimed kits whether or not they disclose the claimed instructions (See Trivapro sections cited above, label, ingredients; packaging information; technical bulletin both pages). 

Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1 and 10-16, Trivapro does not teach wherein the combination comprises phenamacril or benzamacril. However, this deficiency in Trivapro is addressed by ‘502 and ‘927.
Regarding claims 1 and 10-16, ‘502 teaches combinations of very closely related pyrazolecarboxamide fungicides, which are the same family of fungicides that include the instantly claimed benzovindiflupyr, with the instantly claimed phenamacril (also known as js399-19) in ratios of preferably 1:10 to 10:1, more specifically 1:5 to 5:1 and wherein the two fungicides are used together in amounts of 3% to about 90% (See English abstract; claims 1-3; paragraph of google English translation starting with the cumulant of the first active component…). Specifically, ‘502 teaches combinations of phenamacril with isopyrazam 
    PNG
    media_image1.png
    283
    242
    media_image1.png
    Greyscale
, which has a similar structure to the instantly claimed benzovindiflupyr 
    PNG
    media_image2.png
    289
    257
    media_image2.png
    Greyscale
, as is seen when comparing the two compounds. These compounds are very structurally similar when also taken in view of the 
 ‘502 also teaches wherein these combinations are synergistic and are useful for treating seeds/crops and is especially effective for treating fungal diseases of wheat, specifically take-all and rust diseases in wheat (See English abstract provided). 
 	‘927 teaches combinations of yet another structurally similar pyrazolecarboxamide fungicide, specifically bixafen 
    PNG
    media_image3.png
    264
    346
    media_image3.png
    Greyscale
, with phenamacril and wherein these combinations are fungicidal (as powdery mildew, rust disease, damping off, glume blight, etc. are all fungal disease caused by phytopathogenic fungi) and ‘907 teaches that these combinations are synergistic (See abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been obvious to one of ordinary skill in the art to add phenamacil to the combination of Trivapro in order to develop the instantly claimed combinations, methods and kits because Trivapro (together with the technical bulletin of trivapro) teaches that it was known to combine benzovindiflupyr with the disclosed triazole fungicides to afford fungicidal combinations which offer good prevention and control of fungal pathogens in crops and improve yields of the crops and provide resistance management and it would have been obvious for one of ordinary skill in the art to add phenamacril to this mixture to afford synergistic effects and or additional modes of action and further fungicidal activity and resistance management because ’502 and ‘927 teach that the combinations of phenamacril with pyrazolecarboxamide fungicides,  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill 
Response to Arguments/Remarks
	Applicant’s amendments to the claims, filed 11/8/2021, have overcome the previous claim objections and 112 (a)/1st paragraph rejections and these rejections have been withdrawn by the examiner. Applicant’s amendments to the claims have prompted the new grounds of rejection under 112 (b) presented herein and the revised 103 rejection presented herein.
	The examiner notes that while applicants no longer claim and additional fungicide be explicitly added to the composition of claim 1 which comprises benzovindiflupyr and phenamacril applicants are using comprising language which is open-ended and does not exclude any additional active agents from being present in the composition. Applicant’s arguments with respect to the 103 rejection have been fully considered but were not persuasive at this time. Specifically, applicants argue that the prior art does not disclose the claimed synergistic amounts of benzovindiflupyr and phenamacril that are now instantly claimed. Firstly, the examiner points out that the application rates now disclosed in claim 1 and argued in applicant’s response are not an amount or concentration of active agent, they are application rates and do not disclose how much benzovindiflupyr or phenamacril are contained in applicants composition, especially since for instance benzovindiflupyr itself is a solid so it would have to be dissolved in something in order to have an application rate which is mL per hectare as is instantly claimed (See cayman chemicals benzovindiflupyr, formulation: a solid) and this application rate does not disclose how much solvent is being used in the formulation to allow for the application rate that has been added to the claim, e.g. you could have 1 molecule or an infinite amount of benzovindiflupyr dissolved in 150 mL-200 mL of a solvent and all of those amounts dissolved in solvent would read on the claimed application rate of benzovindiflupyr applicants have added to their claim. Additionally, phenamacril is also a known solid (See medkoo biosciences appearance: solid powder) and as such would suffer from the same 
Thus, for these reasons, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1, and 10-16 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616